DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2021 has been entered.
Response to Amendment
In response to the amendment received June 3, 2021:
Claims 1-9 are pending with claim 9 withdrawn as being drawn to an unelected invention.
The previous prior art rejection is withdrawn (specifically the reliance on the previous primary reference US 2017/0025658 (Shi et al.)).  However, new prior art references are relied upon to render obvious to the claimed invention.  Note: Previously relied upon secondary references are still relied upon in similar manners.  All changes to the rejection are necessitated by the amendment.
Information Disclosure Statement
The information disclosure statements filed August 4, 2021, August 6, 2021, and September 1, 2021 have been placed in the application file and the information referred 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2016/0308192 (Lee et al.). 
	As to claim 1, Lee et al. teach a positive electrode plate of a lithium ion secondary battery comprising: a current collector foil (Al positive current collector); an active material layer including positive electrode active material particles containing lithium composite oxide (Li1/3Co1/3Mn1/3 as active material within a mixture; note: oxide (O2) not present in the composite; however a person of ordinary skill in the art would recognize this is a typographical error, as Li1/3Co1/3Mn1/3 is an incomplete compound; additionally lithium composite oxides are recognized with sufficient specificity in para 0036 (LiClO2, LiNi0.5Mn1.5O4, LiMn-2O4 – three out of four exemplified materials)) on the current collector foil; and a protective conductive layer (composite conductive layer) that does not include the positive electrode active material particles and includes acetylene black (specifically exemplified in example 1) and a binding agent on the active material layer, wherein the 
	As to claim 8, Lee et al. teach a lithium ion secondary battery comprising: the positive electrode plate according to claim 1 (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake); and a negative electrode plate (fig. 1; para 0046; abs).
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. 
	The previous teaching of Lee et al., as applied above to claim 1 and applicable herein is incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 6, Lee et al.’s fig. 1 shows a layer thickness of the protective conductive layer is thinner than a layer thickness of the active material layer.  Lee et al.’s protective conductive layer is 1-30 µm with 12 µm and 18 µm exemplified (para 0017, 0047-0048).  However no specific numeric values of the active material layer are given.  In one interpretation, although no specific numbers regarding the active material layer are given, the showing of fig. 1 would teach/suggest to one of ordinary skill in the art that the protective layer is thinner (due to the proportional differences in the size).  Additionally, at the very least, one of ordinary skill in the art, with fig. 1, would want the protective layer to be thinner than the active material layer, as the amount of active material would yield higher capacity.  Therefore it would have been obvious to one having ordinary skill in the 
	As to claim 7, Lee et al. teach the layer thickness of the protective conductive layer is from 1-30 µm with 12 µm and 18 µm exemplified (para 0017, 0047-0048) (exemplified values lie in claimed range).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 1 above, further in view of US 2016/0315351 (Kotou et al.).
	As to claim 5, Lee et al. teaches of lithium composite oxide active materials (LiCoO2 embodied) (para 0036).  Lee et al. do not teach the positive electrode active material particles included in the active material layer have a property in which a pH of a liquid dispersion in which 1 g of the positive electrode active material particles is dispersed in 49 g of water is 11.3 or more.  
	However, Koutou et al. teach of similar active materials (para 0132), wherein a pH of 10.5-12 is achieved (with 10 g of active material dispersed in 100 mL of water; equivalent to 4.9 g of active material in 49 g of water) to provide high-temperature cycle properties (para 0135) (pH overlapping the claimed pH range).  Although the achieved pH is with respect to a different ratio of active material to water, at the very least, the pH .
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0118836 (Hwang et al.).  
	As to claim 1, Hwang et al. teach a positive electrode plate of a lithium ion secondary battery comprising: a current collector foil (current collector [11], foils exemplified) (fig. 1; para 0058); an active material layer (positive active material layer [12]) including positive electrode active material particles containing lithium composite oxide (LiCoO2 exemplified; para 0137) on the current collector foil; and a protective conductive layer (coating layer [13]) that does not include the positive electrode active material particles (no active material included in coating material exemplified; para 0138) and includes acetylene black (inorganic additive is selected from carbon-based materials, 
	As to claim 8, Hwang et al. teach a lithium ion secondary battery [100] comprising: the positive electrode plate [10] according to claim 1 (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake); and a negative electrode plate [20] (fig. 2; para 0109).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., as applied to claim 1, either evidenced by or in view of US 2018/0083269 (Iwasaki et al.). 
	As to claim 2, Hwang et al. teach of the addition of a combination of inorganic materials including a carbon-based inorganic additive (i.e. acetylene black; see para 0014-0015) and an oxide inorganic additive (including alumina (Al2O3) and silica) (para 0015).  Hwang et al. recognizes the importance of inhibit accumulation of electrode moisture to improve high temperature reliability and cycle-life characteristics at high temperatures (para 0087).
	Hwang et al. does not specifically teach the materials embodied are moisture absorbents.

With respect to (a): Hwang et al. teaches alumina (see para 0086), and Iwasaki et al. shows that the material is a moisture adsorbent (para 0070).
With respect to (b) (if it is shown that not all versions of alumina are water adsorbents): Iwasaki et al. teach that use of a water adsorbent, such as alumina, suppresses deterioration in the electrode by adsorbing excess moisture (para 0070) (same goal as Hwang et al. – inhibit accumulation of electrode moisture; see para 0087).  Thus, the additional use and/or substitution of water adsorbing alumina (as taught in Iwasaki et al.) for an inorganic oxide additive (as in Hwang et al., wherein Hwang et al. recognizes alumina and a desire for prevention of water accumulation) as the inorganic oxide additive would be obvious.  The motivation for using a water adsorbing alumina as an inorganic additive is to suppresses deterioration in the electrode by adsorbing excess moisture (para 0070).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a water adsorbing material, such as alumina, as an inorganic additive (including substitution and addition) is to suppresses deterioration in the electrode by adsorbing excess moisture.  The combination of Iwasaki Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., as applied to claim 1, either evidenced by or in view of Iwasaki et al., as applied to claim 2 above, further in view of US 2017/0133685 (Chae et al.). 
As to claims 3-4, Hwang et al in view of Iwasaki et al. renders obvious the use of a moisture adsorbent, such as alumina.  However, it is not particularly taught that the moisture absorbent is a chemical moisture absorbent that adsorbs water through a chemical reaction (claim 3), wherein the moisture absorbent is an anhydrite powder (claim 4).  
	However, Chae et al. teaches of hydroscopic material (moisture absorbent) used in batteries, wherein Al2O3 (alumina) and CaSO4 (anhydrite) are embodied (para 0039).  
The substitution of one water adsorbent (anhydrite, recognized by Chae et al.) for another (alumina, recognized by both Chae et al. and Hwang et al.) would yield the predictable result of preventing water accumulation by water adsorption.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute anhydrite for alumina as the water adsorbing material, as the substitution would yield the predictable result of preventing water accumulation in the electrode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	The combination above renders obvious that the moisture absorbent is a chemical moisture absorbent that adsorbs water through a chemical reaction (claim 3), wherein the moisture absorbent is an anhydrite powder (claim 4, dependent upon claim 3), as Chae et al. renders obvious CaSO4 (anhydrite) as the moisture adsorbent (para 0039).  

In Hwang et al.: Para 0138 (in the example the inorganic additive is silica; the inorganic additive has an associate diameter size).
In Iwasaki et al.: Fig. 1 (particles [12]); para 00287 (powder insulator particles).
In Chae et al.:  Fig. 3 shows that the hygroscopic material is in particulate form (thus a powder); this is confirmed by para 0080, which states that the hygroscopic material is particles.  (Note: As the same chemical is taught as the moisture adsorbent (anhydrite of claim 4), it would be expected to adsorb water through chemical reaction, as the manner in which water is adsorbed by an adsorbent is a property of the chemical itself, thus reading on claim 3 as well.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., as applied to claim 1 above, further in view of US 2016/0315351 (Kotou et al.).
	As to claim 5, Hwang et al. teaches of lithium composite oxide active materials (LiCoO2 exemplified) (para 0137).  Hwang et al. do not teach the positive electrode active material particles included in the active material layer have a property in which a pH of a liquid dispersion in which 1 g of the positive electrode active material particles is dispersed in 49 g of water is 11.3 or more.  
	However, Koutou et al. teach of similar active materials (para 0132), wherein a pH of 10.5-12 is achieved (with 10 g of active material dispersed in 100 mL of water; equivalent to 4.9 g of active material in 49 g of water) to provide high-temperature cycle properties (para 0135) (pH overlapping the claimed pH range).  Although the achieved pH is with respect to a different ratio of active material to water, at the very least, the pH .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., as applied to claim 1 above, further in view of Lee et al. 
	As to claim 6, Hwang et al. does not teach specific numeric values of the active material layer or protective coating layer and thus does not teach a layer thickness of the protective conductive layer is thinner than a layer thickness of the active material layer.  
	However, Lee et al. teach a similar structure (current collector, active material, and a protective layer, in order; fig. 1).  The protective layer includes inorganic carbonaceous materials (para 0016) (similar to Hwang et al.’s teaching, see para 0014-0015).  Specifically, Lee et al. teaches fig. 1 shows a layer thickness of the protective conductive layer is thinner than a layer thickness of the active material layer.  Lee et al.’s protective 
	As to claim 7, the combination renders obvious Lee’s thicknesses and proportions with Hwang et al. (as applied to the protective layer) (see the rejection to claim 6 for full details of the combination incorporated herein but not reiterated herein for brevity’s sake).  .
Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. 
	All arguments are based on Shi failing to teach the use of acetylene black in the conductive layer (amended limitation) (applied to secondary references and dependent claims as well).
	In light of the amendment, Shi et al. is no longer relied upon.  However, two different primary references (Lee et al. and Hwang et al.) have been relied upon to render the claimed invention obvious.  (The dependent claims and rejection relying upon secondary references are therefore rejected, as above.)

	Examiner submits that since claim 1 is not in condition for allowance, rejoinder at this time is not appropriate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/EUGENIA WANG/Primary Examiner, Art Unit 1759